Mr. Presiding Justice Goodwin delivered the opinion of the court. 3. Intoxicating liquobs, § 78*—when license ordinance contemplates sales elsewhere than at fixed places of business of sellers. Section 1553 of the Municipal Code of Chicago, providing for a license for persons selling malt liquor in quantities in excess of one gallon, contemplates that such sales will be made elsewhere than at the fixed places of business of the sellers. 4. Intoxicating liquobs, § 78*—when contention that ordinance against selling without license provides no penalty is without merit. On an appeal from a judgment in a prosecution for selling malt liquor without a license in violation of section 1553 of the Municipal Code of Chicago, there is no merit in the contention that no penalty is prescribed by that section, as the penalty is provided by section 1560. 5. Municipal Court op Chicago, § 29*—when assumed that court found that sections 1553 and 1560 of Municipal Code of Chicago were part of same article. On an appeal from a judgment in a prosecution for selling malt liquor without a license in violation of section 1553 of the Municipal Code of Chicago, it is not ground for reversal that section 1560, under which the penalty was imposed, provides a penalty for the violation of “any of the provisions of this article,” where the statement of claim recites that the two sections constitute “an ordinance” of the City of Chicago, and it will be assumed that the Municipal Court of Chicago, in taking judicial notice of the ordinances of the City of Chicago, found that the sections were a part of the same article'. 6. Municipal Court of Chicago, § 36*—when judicial notice tahen of city ordinances. The Municipal Court of Chicago has the right to, and does, take judicial notice of the ordinances of the City of Chicago in criminal cases.